Title: To James Madison from John Gavino, 27 July 1806
From: Gavino, John
To: Madison, James



No. 30
Sir
Gibraltar 27th July 1806.

The last Communication I had the honor to address you was under date 21th Inst. No. 29 accompanying Copys of my letters to Major Genl. Drummond the Commander in chief & this answer regarding his having prohibitted the Landing of Tobacco from the U. S. altho this is a free Port which he says he did in Virtue of Old regulations and acts of Parliament which I observed took place befor the Independency of the U. S. and of course fell to the Ground when the U. S. became an Independant Nation.  There are some Persons by the way of England which is admitted and cost them dear., I suppose it may to favour them to the great prejudice of our Trade,  I also sent our Minister in England Copy; since then about 350 Hhds. are arrived from Providence & Cape Ann.  I deliverd my last Packet to Capn. Wilson of the Brig Catharin Ray bound to New York & this goes Via Salem.
The Schooner Three friends from Baltimore for Barcelona with Cocoa Indigo &ca. was sent in by a British Ship of Warr for Examination, but imediately sett at liberty and proceeded on her Voyage.
I now inclose you another Dispatch from Consul Simpson of Tanger, and I have the honor to be with respect Sir your most Obedt & most huml. servt.

John Gavino


I now inclose you the list of arrivals for the last Six Months.  Capt Campbell is gone to the westward.

